Name: Commission Regulation (EEC) No 3484/90 of 30 November 1990 fixing the accession compensatory amounts for olive oil for 1990/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 90 Official Journal of the European Communities No L 336/79 COMMISSION REGULATION (EEC) No 3484/90 of 30 November 1990 fixing the accession compensatory amounts for olive oil for 1990/91 amounts for olive oil, as last amended by Regulation (EEC) No 3379/88 (4), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 1314/90 (2), fixed for 1990/91 the intervention prices for olive oil ; Whereas the detailed rules for the application of accession compensatory amounts are laid down in Commission Regulation (EEC) No 583/86 (3) laying down the detailed rules for the application of accession compensatory HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable in 1990/91 for olive oil shall be as shown in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 53, 1 . 3 . 1986, p. 43. (2) OJ No L 132, 23. 5. 1990, p. 5. (3) OJ No L 57, 1 . 3 . 1986, p. 31 . (4) OJ No L 296, 29. 10 . 1988, p. 72. No L 336/80 Official Journal of the European Communities 1 . 12. 90 ANNEX I Olive oil (ECU/100 kg) || Addi ­ tional code Il Il Accession compensatory amount to be charged (  ) or granted ( + ) in trade as follows CN code Table Notes from third countries to Spain from the Community of Ten to Spain from Spain to third countries or to EEC of Ten from third countries to Portugal from the Community of Ten to Portugal from Portugal to third countries or to EEC of Ten from Spain to Portugal from Portugal to Spain 1509 10 10 1 7298 li _ + 40,75 - 40,75 _ + 8,29 - 8,29 - 32,46 + 32,46 1 7299 Il  + 40,75 - 40,75  + 8,29 - 8,29 - 32,46 + 32,46 1 7314 l + 23,50   - 4,17     1509 10 90 2 7709  4- 40,75 - 40,75  + 8,29 - 8,29 - 32,46 + 32,46 l 2 7713 \  + 23,50 - 23,50  - 4,17 + 4,17 - 27,67 + 27,67 2 7714 \ + 23,50   - 4,17     1509 90 00 3 7717 ' \  + 42,38 - 42,38  + 8,62 - 8,62 - 33,76 + 33,76 3 7718  4- 25,13 - 25,13  - 3,84 + 3,84 - 28,97 + 28,97 3 7719 \ + 25,13   - 3,84     1510 0.0 10 4 7724 \  + 19,15 - 19,15 + 3,90 - 3,90 - 15,25 + 15,25 4 7729 \  + 19,15 - 19,15   + 3,90 - 3,90 - 15,25 + 15,25 4 7733 \ - 1,90   - 8,56     1510 00 90 5 7734  + 22,98 - 22,98 v + 4,68 - 4,68 - 18,30 + 18,30 5 7737 ll  + 5,73 - 5,73  - 7,78 + 7,78 - 13,51 + 13,51 5 7738 + 5,73   - 7,78     Appendix to Annex I ADDITIONAL CODES TABLE 1 CN code Description Additional code Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres ...  Presented in immediate packings of a net capacity not exceeding 5 litres 1509 10 10 7298 7299 7314 j- Other .... TABLE 2 CN code Description Additional code Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres ....  Presented in immediate packings of a net capacity not exceeding 5 litres 1509 10 90 7709 7713 7714Other . TABLE 3 CN code Description Additional code  Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :   Presented in bulk or in immediate packings of a net capacity of more than 5 litres ...   Presented in immediate packings of a net capacity not exceeding 5 litres 1509 90 00 7717 7718 7719Other . 1 . 12. 90 Official Journal of the European Communities No L 336/81 TABLE 4 CN code Description Additionalcode Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres ...  Presented in immediate packings of a net capacity not exceeding 5 litres 1510 00 10 7724 7729 7733Other . TABLE 5 CN code Description Additionalcode Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres .,  Presented in immediate packings of a net capacity not exceeding 5 litres 1510 00 90 7734 7737 7738- Other .. ANNEX II Products containing olive oil (ECU/100 kg) Accession compensatory amount deducted (  ) or granted (+) in the following exchanges CN code From third countries or from EEC of 10 to Spain From third countries or from EEC of 10 to Portugal From Spain to Portugal 0709 90 39 (+) 8,97 (+) 1,82 (-) 7,15 0711 20 90 ( + ) 8,97 ( + ) 1,82 (") 7,15 1522 00 31 (+) 20,38 ( + ) 4,15 (-) 16,23 1522 00 39 ( + ) 32,60 ( + ) 6,63 (-) 25,97 2306 90 19 ( + ) 1,53 ( + ) 0,31 (-) 1,22 Note : For trade in the opposite direction, the signs are reversed.